UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-1535



SAMUEL E. ROSE,

                                              Plaintiff - Appellant,

          versus


MARTY HUDSON; B. V. HYLER; MICHAEL HOLLAND;
JOSEPH BRENNAN; UNITED MINE WORKERS OF AMERICA
HEALTH   AND  RETIREMENT   FUNDS,   by   their
Trustees,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, District
Judge. (CA-99-54-2)


Submitted:   July 31, 2000                 Decided:   August 23, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel E. Rose, Appellant Pro Se. Charlie Richard Jessee, JESSEE
& READ, P.C., Abingdon, Virginia; Carolyn O’Meara Dutrow, UNITED
MINE WORKERS OF AMERICA, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Samuel E. Rose appeals from the district court’s order uphold-

ing the denial of disability benefits by the Trustees of the United

Mine Workers of America 1974 Pension Trust.   Our de novo review of

the record reveals that the Trustees’ decision is supported by

substantial evidence and was not, therefore, an abuse of discre-

tion.    Accordingly, we affirm on the reasoning of the district

court.   See Rose v. Hudson, No. 99-CV-0054 (W.D. Va. Apr. 6, 2000).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the Court

and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2